Citation Nr: 0706091	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for the veteran's cause of 
death



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1957 to January 1961 and 
from June 1963 to June 1979.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In January 2007, the RO notified the appellant that she was 
scheduled for a videoconference hearing in February 2007.  
Due to inclement weather, she was unable to attend such 
hearing on February 2, 2007.  The RO received the appellant's 
timely request to reschedule on February 9, 2007.

Since videoconference and Travel Board hearings are scheduled 
by the RO, see 38 C.F.R. § 20.704(a), the case is REMANDED 
for the following action:

The RO should arrange for the appellant to 
be rescheduled for a videoconference 
hearing before a Veterans Law Judge, and 
provide her with written notification as 
to the date, time, and location of said 
hearing.




The claim should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


